MORROW, Presiding Judge.
The offense is theft; penalty assessed at confinement in the penitentiary for a period of two years.
The appellant was tried in the district court of Carson county at the term which ended on the 31st day of January, 1931. Notice of appeal was entered on the 22nd day of January, and ninety days from that date were allowed for the filing of the statement of facts and bills of exception.
The statement of facts was filed in the trial court on the 23rd day *594of April, 1931, which was ninety-three days after the motion for new trial was overruled. The court allowed and the "statute permitted but ninety days. See article 760, C. C. P., 1925.
The bills of exception found in the record were likewise filed more than ninety days after the overruling of the motion for new trial. It has been declared by the Legislature in article 760, C. C. P., that to warrant consideration by this court the statement of facts and bills of exception must be filed within the time allowed by law.
Finding nothing presented in the record for review, the judgment is affirmed.

Affirmed.